     Case 1:19-cv-02798 Document 1 Filed 09/30/19 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.: ________________

CLIFFORD RHOADS,

        Plaintiff,

v.

FEDERAL EXPRESS CORPORATION d/b/a FEDEX; CALEAST NAT, LLC; AND
CENTERPOINT PROPERTIES, LLC,

        Defendants.


                                   NOTICE OF REMOVAL


        COME NOW Defendants, CalEast Nat, LLC (“CalEast”) and Centerpoint Properties,

LLC, (“Centerpoint”), by and through their attorney of record, Lori K. Bell of Montgomery

Amatuzio Chase Bell Jones, LLP, and respectfully submits this Notice of Removal pursuant to

28 U.S.C. §§ 1332, 1441, and 1446. As grounds, Defendants CalEast and Centerpoint state as

follows:

        1.      On August 30, 2019, Plaintiff filed a Complaint against Defendants in the District

Court for Adams County, State of Colorado.         See Ex. A, Compl. The Complaint asserts

Defendants CalEast and Centerpoint violated the Colorado Premises Liability Act, C.R.S. § 13-

21-115, alleging that Plaintiff slipped and fell on a patch of black ice. Plaintiff also asserted

claims against Defendants stemming in negligence. Plaintiff’s Complaint seeks unspecified

damages for his injuries. Plaintiff complains of, and seeks recovery for, “economic and non-

economic injuries, damages and/or losses, as well as physical impairment and disfigurement.”
   Case 1:19-cv-02798 Document 1 Filed 09/30/19 USDC Colorado Page 2 of 9




Ex. A at ¶ 26. The Civil Case Cover Sheet, filed with the Complaint, indicates that Plaintiff is

seeking damages in excess of $100,000, excluding interest and costs. See Ex. B at 2, Civil Case

Cover Sheet.

       2.      On September 20, 2019, Plaintiff filed an Amended Complaint against

Defendants in the District Court for Adams County, State of Colorado. See Ex. C, Amended

Compl. The Amended Complaint asserts Defendants CalEast and Centerpoint violated the

Colorado Premises Liability Act, C.R.S. § 13-21-115, alleging that Plaintiff slipped and fell on a

patch of black ice. Plaintiff’s Amended Complaint seeks unspecified damages for his injuries.

Plaintiff complains of, and seeks recovery for, past and future physical and mental pain and

suffering, medical expenses and lost wages, physical impairment and disfigurement, loss of

earning capacity, attorney’s fees, interest and cost. Ex. C at p. 11.

       3.      Pursuant to 28 U.S.C. § 1332(a), this Court has jurisdiction over all civil actions

between citizens of different states, provided the amount in controversy exceeds the sum of

$75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a)(1). 28 U.S.C. § 1441 provides that

“any civil action brought in a State court of which the district courts of the United States have

original jurisdiction, may be removed by the defendant [ ] to the district court of the United

States for the district and division embracing the place where such action is pending.” 28 U.S.C.

§ 1441(a). “[A] defendant seeking to remove a case to a federal court must file in the federal

forum a notice of removal ‘containing a short and plain statement of the grounds for removal.’”

Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S.Ct. 547, 553 (2014) (“Dart”) (quoting

28 U.S.C. § 1446(a)).




                                                  2
   Case 1:19-cv-02798 Document 1 Filed 09/30/19 USDC Colorado Page 3 of 9




       3.     When removal is based on diversity of citizenship under § 1332(a), a case may

not be removed if any defendant is a citizen of the forum state. 28 U.S.C. § 1441(b)(2). That is

not the case here. The diversity requirement of § 1332(a), is satisfied here as the parties are

completely diverse and no defendant is a citizen of the forum state.    For purposes of diversity

jurisdiction, an LLC’s citizenship is determined by the citizenship of each of its members.

Rackhouse Pub, LLC v. Proximo Spirits, Inc., No. 13-CV-00477-MSK-KMT, 2013 WL 5609347

(D.Colo. Oct. 11, 2013); see also Siloam Springs Hotel, LLC v. Century Surety Company, 781

F.3d 1233 (10th Cir. 2015).

              a.      Plaintiff is a citizen of New Mexico. At the time of the incident, Plaintiff

                      was a resident of Adams County, Colorado. At the time of the filing of his

                      Complaint, Plaintiff was a citizen of New Mexico, residing in Valencia

                      County. Ex. A at ¶ 1.

              b.      Defendant CalEast Nat, LLC is citizen of Maryland and Illinois. It is a

                      Delaware Limited Liability Company. See Ex. D, Colorado Secretary of

                      State Corporate Summary.       Centerpoint Properties Trust is the sole

                      member of Defendant CalEast Nat, LLC.

              c.      Centerpoint Properties Trust is a citizen of Maryland and Illinois. Its

                      place of incorporation is Maryland. See Ex. E, Maryland Secretary of

                      State Corporate Summary. Its principal place of business is in Oak Brook,

                      Illinois.

              d.      Defendant Centerpoint Properties, LLC is a dissolved entity and was

                      incorrectly named in this lawsuit. See Ex. F, Delaware Certification of



                                               3
   Case 1:19-cv-02798 Document 1 Filed 09/30/19 USDC Colorado Page 4 of 9




                      Cancellation. For removal purposes, Centerpoint Properties LLC was a

                      citizen of Maryland and Illinois.     It is a Delaware Limited Liability

                      Company. See Ex. G, Delaware Secretary of State Corporate Summary.

                      Its sole member was Centerpoint Properties Trust.

               e.     Centerpoint Properties Trust is a citizen of Maryland and Illinois. It is

                      incorporated in the state of Maryland. See Ex. E, Maryland Secretary of

                      State Corporate Summary. Its principal place of business is in Oak Brook,

                      Illinois.

               f.     Upon information and belief, Federal Express Corporation is a citizen of

                      Delaware and Tennessee, with its place of incorporation in Delaware. Its

                      principal place of business is in the State of Tennessee, with its principal

                      address at 942 South Shady Grove Road, Memphis, Tennessee 38120. See

                      Exs. H and I, Colorado Secretary of State Corporate Summary and FedEx

                      Website.

       4.      The amount in controversy requirement of § 1332(a) is satisfied when the

allegations in the Complaint, along with the Civil Case Cover Sheet, satisfy the jurisdictional

requirement. “[A] defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold; the notice need not contain

evidentiary submissions.” Dart, 135 S.Ct. at 549. The U.S. District Court for the District of

Colorado has held the jurisdictional requirement of § 1332(a) is met when a plaintiff indicates on

the Civil Case Cover Sheet he is seeking a monetary judgment of more than $100,000.00.

Henderson v. Target Stores, 431 F.Supp. 2d 1143, 1144 (D.Colo. 2006) (holding that “the civil



                                                4
   Case 1:19-cv-02798 Document 1 Filed 09/30/19 USDC Colorado Page 5 of 9




case cover sheet falls within the term “other paper” for determining the time within which

removal papers must be filed.”). Further, in Vargas v. Nash-Finch Co., the Colorado District

Court held that the jurisdictional requirement is met when a plaintiff indicates on the Civil Case

Cover Sheet that “she is seeking a monetary judgment for more than $100,000.00,” and claims

damages for serious injuries including surgery, physical and mental suffering, and loss of

enjoyment of life. Vargas v. Nash-Finch Co., No. 10-CV-00259-CMA, 2010 WL 582135 at *2

(D.Colo. Feb. 11, 2010). The Tenth Circuit Court of Appeals agreed with this reasoning, and in

Paros Properties LLC v. Colorado Casualty Insurance Company, found that civil case cover

sheets are an unambiguous assertion by an officer of the court regarding a matter of significant

consequence and therefore provide sufficient “other paper” to put a defendant on notice

concerning the amount in controversy. Paros Properties LLC v. Colorado Casualty Insurance

Company, 835 F.3d 1264, 1272 (10th Cir. 2016).

       5.      Here, the initial pleadings establish the basis for removal. Plaintiff indicated on

the Civil Case Cover Sheet he is seeking a monetary judgment over $100,000. Ex. B at 2. The

Complaints allege that Plaintiff suffered injuries in the past, including a temporary loss of feeling

from his neck down and extreme pain in his lower back and extremities. Ex. A at ¶ 11.

Plaintiff’s Amended Complaint alleged that he sustained injuries, and suffered past and future

economic and non-economic damages, including physical impairment and disfigurement. Ex. C

at ¶¶ 38, 65, 66, 67. He further prays for costs, attorney fees, economic losses, including lost

wages and loss of ability to earn money, physical and mental pain and suffering, inconvenience,

emotional stress, and impairment of the quality of life, and interest. Id. at 11. Based on

Plaintiff’s damages election in excess of $100,000 in the Civil Case Cover Sheet, and the alleged



                                                 5
   Case 1:19-cv-02798 Document 1 Filed 09/30/19 USDC Colorado Page 6 of 9




serious nature of Plaintiff’s unspecified economic and noneconomic damages pled in the

Complaints, the jurisdictional requirement of §1332(a) is satisfied.

       6.      Alternatively, this Court has found a plaintiff’s “valuation of the case is relevant

evidence of the amount in controversy, as it reflects a reasonable estimate of the Plaintiff’s

claim.” Levings v. Interstate Distributor Co., No. 10-CV-02384-JLK-MEH, 2010 WL 5072021

at *3 (D.Colo. Dec. 7, 2010) (citing McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir.

2008)). “The amount in controversy is not proof of the amount the plaintiff will recover . . . it is

an estimate of the amount that will be put at issue in the course of the litigation.” McPhail v.

Deere & Co., 529 F.3d 947, 956 (10th Cir. 2008). Accordingly, defendants may use documents

that show a plaintiff’s estimate of his claim as a way to support a notice of removal. Id.

Additionally, the Levings court found that damages allegations “in the form of medical bills . . .

loss of wages, and lost earning capacity, disability, [and] impairment . . . present a combination

of facts and a theory of recovery that may support a claim in excess of $75,000.” Levings, 2010

WL 5072021 at *3 (D.Colo. Dec. 7, 2010).

       7.      Here, Plaintiff’s allegations of continuing disability, permanent impairment,

economic and non-economic damages, pain and suffering, and past medical treatment, including

lumbar spine surgery, arising out of the alleged incident will likely exceed $75,000. On August

12, 2019, Plaintiff’s counsel prepared a settlement demand letter, claiming that Plaintiff

sustained injury to his cervical spine, thoracic spine, and bilateral shoulders, and head, and noted

his past medical specials totaled $170,817.99. See Ex. J at 17, Pl.’s Settlement Demand Letter.

Additionally, Plaintiff alleged he sustained $29,934.88 in lost wages.        Id. at 18.   Plaintiff

demanded $1,625,000.00 to settle his claims against Defendant CalEast. Id. at 19. Accordingly,



                                                 6
   Case 1:19-cv-02798 Document 1 Filed 09/30/19 USDC Colorado Page 7 of 9




Plaintiff’s economic and non-economic damages detailed by Plaintiff’s counsel indicate Plaintiff

will likely seek more than $75,000 in damages. Therefore, Defendant has established a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold, and removal is

appropriate at this time.

       8.      The timing for removal is controlled by § 1446(b), which provides:

       [t]he notice of removal of a civil action or proceeding shall be filed within 30
       days after the receipt by the defendant, through service or otherwise, of a copy of
       the initial pleading setting forth the claim for relief upon which such action or
       proceeding is based, or within 30 days after the service of summons upon the
       defendant if such initial pleading has then been filed in court and is not required
       to be served on the defendant, whichever period is shorter.

28 U.S.C. § 1446(b). The Vargas court held that the removal period begins when a “defendant is

able to ‘intelligently ascertain removability so that in his petition for removal he can make a

simple and short statement of the facts.’” Vargas, 2010 WL 582135 at *1 (quoting Huffman v.

Saul Holdings Ltd. Partnership, 194 F.3d 1072, 1078 (10th Cir. 1999)). Plaintiff served his

Complaint on Defendant CalEast Nat, LLC on August 30, 2019. See Ex. K, Service of Process

of Complaint. Plaintiff then served his Amended Complaint on Defendants CalEast Nat, LLC

and Centerpoint Properties, LLC on September 24, 2019. See Exs. L and M, Return of Service

for Amended Complaint. Pursuant to F.R.C.P. 6(a), when the last day of a time period, specified in

any statute, falls on a Saturday or Sunday, “the period continues to run until the end of the next day

that is not a Saturday, Sunday, or legal holiday.” Fed. R. Civ. P. 6(a). Thus, this Notice of Removal

is timely as Defendant has filed for removal within the time period specified by the applicable statute

and F.R.C.P. 6(a), after service of the initial pleading, which provided Defendants with sufficient

information to ascertain removability.




                                                  7
   Case 1:19-cv-02798 Document 1 Filed 09/30/19 USDC Colorado Page 8 of 9




         9.     Pursuant to 28 U.S.C. § 1446(d), Defendants CalEast Nat, LLC and Centerpoint

Properties, LLC will promptly serve Plaintiff, and all parties who have entered an appearance,

with written notice of the filing of this Notice of Removal and file a copy in the appropriate state

court.

         10.    As required by D.C.Colo.LCivR 81.1 and § 1446(a), all papers, including a

current docket sheet, filed in this matter in the District Court for Adams County, State of

Colorado, are attached to this Notice of Removal as specifically referenced exhibits or otherwise

labeled as Exhibits N to R. Defendants will also separately file each pending motion, petition,

and related response, if any.

         11.    Pursuant to D.C.Colo.LCivR 81.1, Defendants represent that no motion hearings

are currently set in the state court action and no trial date has been set.

         12.    No other Defendant in this matter has entered an appearance or otherwise

responded to the Complaint or Amended Complaint. Plaintiff recently served Defendant Federal

Express Corporation with the Amended Complaint on September 24, 2019. See Ex. O, ROS for

FedEx Amended Complaint. Accordingly, counsel for Defendants have not had an opportunity

to confer with counsel of record for Federal Express Corporation and obtain consent to removal

prior to the timeline to file this Notice. See 28 U.S.C. § 1446(b)(2)(A). Defendants anticipate

that Federal Express Corporation will consent to removal and timely file a consent and joinder

pursuant to Tenth Circuit precedent. See Cornwall v. Robinson, 654 F.2d 685 (10th Cir. 1981).

         13.    By filing this Notice of Removal, Defendants CalEast Nat, LLC and Centerpoint

Properties, LLC do not waive any defenses that may be available to it.




                                                   8
   Case 1:19-cv-02798 Document 1 Filed 09/30/19 USDC Colorado Page 9 of 9




Respectfully submitted September 30, 2019.

                                                 MONTGOMERY AMATUZIO CHASE
                                                 BELL JONES, LLP



                                                 By:          Lori K. Bell
                                                       Lori K. Bell
                                                       Amanda C. Jokerst

                                                 ATTORNEYS FOR DEFENDANTS
                                                 CALEAST NAT, LLC and CENTERPOINT
                                                 PROPERTIES, LLC


                              CERTIFICATE OF SERVICE


     I hereby certify that on September 30, 2019 a true and correct copy of the foregoing
NOTICE OF REMOVAL, was served in the manner indicated below and addressed as follows:

Counsel for Plaintiff:
Darin L. Schanker, #23381
Jaclyn Thompson, #48292
Bachus and Schanker, LLC
1899 Wynkoop Street, Suite 700
Denver, Colorado 80202
(303) 893-9800
(303) 893-9900
DSchanker@coloradolaw.net
Jaclyn.thompson@coloradolaw.net
   U.S. Mail    E-Mail     ECF


                                                   s/ Karen Wood
                                                   [Signature on File: Karen Wood]




                                             9
